Name: Commission Regulation (EC) NoÃ 51/2008 of 22 January 2008 on the issue of licences for the import of garlic in the subperiod from 1 March to 31 May 2008
 Type: Regulation
 Subject Matter: America;  international trade;  agricultural activity;  tariff policy;  Asia and Oceania;  plant product;  cooperation policy
 Date Published: nan

 23.1.2008 EN Official Journal of the European Union L 18/3 COMMISSION REGULATION (EC) No 51/2008 of 22 January 2008 on the issue of licences for the import of garlic in the subperiod from 1 March to 31 May 2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1182/2007 of 26 September 2007 laying down specific rules as regards the fruit and vegetable sector amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96 (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (3) opens and provides for the administration of tariff quotas and introduces a system of import licences and certificates of origin for garlic and other agricultural products imported from third countries. (2) The quantities for which A licence applications have been lodged by traditional importers and by new importers during the first five working days of January 2007, pursuant to Article 10(1) of Regulation (EC) No 341/2007 exceed the quantities available for products originating in China, Argentina and all third countries other than China and Argentina. (3) Therefore, in accordance with Article 7(2) of Regulation (EC) No 1301/2006, it is now necessary to establish the extent to which the A licence applications sent to the Commission by 15 January 2008 in accordance with Article 12 of Regulation (EC) No 341/2007 can be met, HAS ADOPTED THIS REGULATION: Article 1 Applications for A import licences lodged pursuant to Article 10(1) of Regulation (EC) No 341/2007 during the first five working days of January 2008 and sent to the Commission by 15 January 2008, shall be met at a percentage rate of the quantities applied for as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 273, 17.10.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 90, 30.3.2007, p. 12. ANNEX Origin Order number Allocation coefficient Argentina  traditional importers 09.4104 63,794159 %  new importers 09.4099 1,806300 % China  traditional importers 09.4105 26,763923 %  new importers 09.4100 0,647340 % Other third countries  traditional importers 09.4106 100 %  new importers 09.4102 18,551383 %